IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 21, 2008
                                No. 05-60783
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

LUCIA LOPEZ DE RUIZ

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A90 744 688


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Lucia Lopez de Ruiz (Ruiz) seeks review of an order of the Board of
Immigration Appeals (BIA) rejecting her claim for relief under former § 212(c)
of the Immigration and Nationality Act. The BIA concluded that Ruiz’s prior
conviction for fraud did not have a statutory counterpart in § 212(a), relying on
8 C.F.R. § 1212.3(f)(5), and In re Blake, 23 I. & N. Dec. 722 (BIA 2005), petition
for review granted & remanded, Blake v. Carbone, 489 F.3d 88, 91 (2d Cir. 2007).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-60783

Ruiz argues that Blake and its interpretation of § 1212.3(f)(5) is incompatible
with INS v. St. Cyr, 533 U.S. 289 (2001); violates the constitutional doctrines of
equal protection, due process, and separation of powers; is inconsistent with
statutory language and Supreme Court precedent; and is inconsistent with the
BIA’s prior practice. She further challenges the determination that fraud is not
a crime involving moral turpitude for purposes of § 212(c) relief.
      In light of our decisions in Vo v. Gonzales, 482 F.3d 363 (5th Cir. 2007),
and Avilez-Granados v. Gonzales, 481 F.3d 869, 871-72 (5th Cir. 2007), we reject
Ruiz’s claims. The petition for review is DENIED.




                                        2